Name: Commission Regulation (EEC) No 3056/79 of 21 December 1979 fixing the standard values to be used in calculating financial compensation in respect of fishery products withdrawn from the market during the 1980 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 79 Official Journal of the European Communities No L 343/43 COMMISSION REGULATION (EEC) No 3056/79 of 21 December 1979 fixing the standard values to be used in calculating financial compensation in respect of fishery products withdrawn from the market during the 1980 fishing year Whereas on the basis of the relevant information on this value, this value is fixed for 1980 as shown in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ('), as last amended by Regulation (EEC) No 2903/78 (2), and in particular Article 11 (5) thereof, Whereas Article 11 of Regulation (EEC) No 100/76 provides for the grant of financial compensation to producers' organizations which intervene, in certain conditions, in respect of the products listed in Annex I (A) and (C) to that Regulation ; whereas the amount of financial compensation must be reduced by standard values in the case of products for purposes other than human consumption ; Whereas Commission Regulation (EEC) No 697/71 of 31 March 1971 (3) specifies the ways in which the products withdrawn may be disposed of ; whereas the value of such products must be fixed at a standard level for each of these modes of disposal , taking into account the average receipts which may be obtained from such disposal ; HAS ADOPTED THIS REGULATION : Article 1 For 1980 the standard values to be used in calculating the financial compensation provided for in Article 11 of Regulation (EEC) No 100/76 in respect of products withdrawn by producers' organizations and used for purposes other than human consumption shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 20, 28 . 1 . 1976, p. 1 . (2 ) OJ No L 347, 12. 12. 1978 , p. 1 . J) OJ No L 77, 1 . 4. 1971 , p. 69 . No L 343/44 Official Journal of the European Communities 31 . 12. 79 ANNEX Use of products withdrawn ECU/tonne 1 . Used as animal feed after drying and cutting up or processing into meal : (a) For herring and mackerel :  Denmark  United Kingdom  Ireland  Other Member States (b) For shrimps of the genus Crangon (c) For other products :  Denmark  United Kingdom  Italy  Other Member States 2. Used otherwise than as under ( 1 ) as animal feed (bait included) : (a) For sardines and anchovies (b) For other products 3 . Used for purposes other than animal feed 60 65 35 20 12 50 46 39 19 85 60 0